Execution Version

SECOND AMENDMENT TO CREDIT AGREEMENT

THIS SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is executed and
delivered as of June 5, 2015 by and among PMC-SIERRA, INC., a Delaware
corporation (“PMC” or the “Company”), PMC-SIERRA US, INC., a Delaware
corporation (“PMC US”, and together with PMC, the “Borrowers” and, each a
“Borrower”), Wintegra, Inc., a Delaware corporation (the “Subsidiary
Guarantor”), BANK OF AMERICA, N.A., as administrative agent (in such capacity,
the “Administrative Agent”) under the Credit Agreement described below, and
certain of the lenders party to the Credit Agreement. All capitalized terms used
herein without definition shall have the same meanings as set forth in the
Credit Agreement.

W I T N E S S E T H:

WHEREAS, the Borrowers, the Lenders and the Administrative Agent are party to
that certain Credit Agreement, dated as of August 2, 2013 (as amended by that
certain Amendment to Credit Agreement, dated as of September 3, 2014, and as
further amended, restated, supplemented or otherwise modified from time to time,
the “Credit Agreement”);

WHEREAS, the Borrowers have requested the Lenders and the Administrative Agent
agree to amend the “Change of Control” definition in the Credit Agreement; and

WHEREAS, the Required Lenders and the Administrative Agent have agreed to amend
the “Change of Control” definition in the Credit Agreement on the terms and
conditions set forth herein.

NOW, THEREFORE, in consideration of the foregoing premises, the terms and
conditions stated herein and other valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the parties hereto, such parties
hereby agree as follows:

1. Amendment. Subject to the satisfaction of the condition set forth in Section
2 below, the Borrower, the Required Lenders and the Administrative Agent hereby
agree that Section 1.01 of the Credit Agreement is amended by deleting the
following parenthetical at the end of clause (b) of the definition of “Change of
Control”:

“(excluding, in the case of both clause (ii) and clause (iii), any individual
whose initial nomination for, or assumption of office as, a member of that board
or equivalent governing body occurs as a result of an actual or threatened
solicitation of proxies or consents for the election or removal of one or more
directors by any person or group other than a solicitation for the election of
one or more directors by or on behalf of the board of directors)”

2. Condition of Effectiveness. This Amendment shall be deemed to have become
effective as of the date hereof, but such effectiveness shall be subject to the
condition precedent that the Administrative Agent shall have received executed
counterparts of this Amendment duly executed and delivered by each Borrower, the
Administrative Agent and the Required Lenders.

3. Representation and Warranties. Each Loan Party hereby represents and warrants
that (i) this Amendment constitutes its legal, valid and binding obligation and
is enforceable against it in accordance with their respective terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law;
(ii) after giving effect to this Amendment, all of the representations and
warranties of each Borrower set forth in the Credit Agreement are true and
correct in all material respects on and as of the date hereof (except to the
extent such

--------------------------------------------------------------------------------

 

representations or warranties specifically relate to any earlier date, in which
case such representations and warranties shall have been true and correct in all
material respects as of such earlier date); and (iii) after giving effect to
this Amendment, no Default has occurred or is continuing.

4.Effect on the Credit Agreement; Reaffirmation; Expenses.

(a) Upon the effectiveness of this Amendment, on and after the date hereof, each
reference in the Credit Agreement to “this Agreement,” “hereunder,” “hereof,”
“herein” or words of like import shall mean and be a reference to the Credit
Agreement, as modified hereby.

(b) Except as expressly set forth herein, (i) the execution, delivery and
effectiveness of this Amendment shall neither operate as a waiver of any rights,
power or remedy of the Agents or the Lenders under the Credit Agreement or any
other documents executed in connection with the Credit Agreement, nor constitute
a waiver of any provision of the Credit Agreement nor any other document
executed in connection therewith and (ii) the Credit Agreement shall remain in
full force and effect in accordance with its original terms.

(c) Each Loan Party (i) agrees that this Amendment shall not limit or diminish
the obligations of such Person under, or release such Person from any
obligations under, the Credit Agreement and each other Loan Document to which it
is a party, (ii) confirms, ratifies and reaffirms its obligations under the
Credit Agreement and each other Loan Document to which it is a party, and (iii)
agrees that the Credit Agreement and each other Loan Document to which it is a
party remain in full force and effect and are hereby ratified and confirmed.

(d) This Amendment shall constitute a “Loan Document” under and as defined in
the Credit Agreement. The Borrowers agree to reimburse the Administrative Agent
for all reasonable and documented, out-of-pocket costs and expenses incurred by
the Administrative Agent in connection with the Amendment.

5.GOVERNING LAW. THIS AMENDMENT SHALL BE CONSTRUED IN 

ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK. Without
limiting the general applicability of the foregoing and the terms of the other
Loan Documents to this Amendment and the parties hereto, the terms of Section
10.14, Section 10.15 and Section 10.16 of the Credit Agreement are incorporated
herein by reference, mutatis mutandis.

6.Headings. Section headings in this Amendment are included herein for 

convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

7.Counterparts. This Amendment may be executed by one or more of the parties 

on any number of separate counterparts and all of said counterparts taken
together shall be deemed to constitute one and the same instrument. Delivery of
an executed counterpart of a signature page of this Amendment by facsimile or
other electronic imaging means (e.g. “pdf” or “tif”) shall be effective as
delivery of a manually executed counterpart of this Amendment.

[The remainder of page intentionally left blank.]

2

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.

 

 

 

 

 

 

 

PMC-SIERRA, INC.

 

By: /s/ Gregory S. Lang

 

Name: Gregory S. Lang

 

Title: President & CEO

 

 

 

 

 

 

 

PMC-SIERRA US, INC.

 

By: /s/ Steven J. Geiser

 

Name: Steven J. Geiser 

 

Title: President

 

 

 

 

 

 

 

WINTEGRA, INC.

 

By: /s/ Alinka Flaminia

 

Name: Alinka Flaminia

 

Title: Director & Secretary

 

 

[Signature Pages Continue]

 





Signature Page to

Second Amendment to Credit Agreement

 

--------------------------------------------------------------------------------

 



 

 

 

BANK OF AMERICA, N.A., as Administrative Agent

 

 

 

By: /s/ Erik M. Truette

 

Name: Erik M. Truette 

 

Title: Vice President

 

 

 

 

 

 

 

BANK OF AMERICA, N.A., as a Lender, L/C Issuer and Swing Line Lender

 

 

 

By: /s/ My-Linh Yoshiike

 

Name: My-Linh Yoshiike

 

Title: Vice President

 

 

 

 

 

 

 

Silicon Valley Bank, as a Lender

 

 

 

By: /s/ Wendy Wong

 

Name: Wendy Wong

 

Title: VP

 

 

 

 

 

 

 

MUFG Union Bank N.A., as a Lender

 

 

 

By: /s/ Raed Alfayoumi

 

Name: Raed Alfayoumi

 

Title: Director

 

 

 

 

 

 

 

Bank of the West, as a Lender

 

 

 

By: /s/ Helen Huang

 

Name: Helen Huang

 

Title: Vice President

 

 

 

 



Signature Page to

Second Amendment to Credit Agreement

 

--------------------------------------------------------------------------------